DETAILED ACTION
1.	This is in response to communications 11/15/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previously mailed non-final rejection dated 12/10/2021 is being vacated (see interview summary dated mailed 01/18/22)  and notice of allowance is being issued.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  11/15/21 has been entered.

Allowable Subject Matter
2.	Claims  1-3, 5-10, and 12-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Okuzawa (US 5517451 A), Kono (US005652730A), LU (US 2019/0392179 A1), and Patel (US 2012/0230143 A 1 ) are the closest prior art of record but they do not teach all the limitations of the claim 1, and 8 (and associated dependent claims) as incorporated in current amendment 11/15/2021.
Regarding independent claim  1 (and associated dependent claims 2-3, 5-7), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for a method wherein “… memory cells are initiated by successively increasing a number of capacitances connected to the common bit line and activating pass elements of the memory cells, wherein successively increasing the number of capacitances comprises using already initialized memory cells to initialize a number of the memory cells corresponding to a number of the already initialized memory cells…”
Regarding independent claim  8 (and associated dependent claims 9-10, 12-13), prior art of record teach all limitations of the claims(s) except the prior art of record DO NOT teach or suggest either alone or in combination or, provide motivations for combination for a method wherein “… initializing the plurality of memory cells by successively increasing a number of the capacitances connected to the common bit line, wherein successively increasing the number of capacitances comprises using already initialized memory cells associated with the plurality of memory cells to initialize a number of the plurality of memory cells corresponding to a number of the already initialized memory cells…”
A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
The Applicants' replies make evident the reasons for allowance, satisfying the "record as a whole" proviso of the rule 37 CFR 1.104(e). The substance of applicants' remarks, filed on 11/15/2021, are persuasive, as such the reasons for allowance are in 
Based on previous amendments, arguments, and reconsideration, all other objections and rejections withdrawn (if any applicable) and the application is in condition for allowance as indicated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825